Title: To James Madison from Daniel Murgatroyd, 10 September 1801 (Abstract)
From: Murgatroyd, Daniel
To: Madison, James


10 September 1801, Philadelphia. Encloses papers pertaining to detention of brig Sally mentioned in Thomas Eldred’s letter to JM of 1 June 1801 [not found]. Was with Eldred in Madrid in 1799 and knows the trouble he experienced from the detention of his property. Requests JM to acknowledge receipt of this information and advise him on need for further documentation to settle matter.
 

   RC (DNA: RG 59, ML). 1 p. Enclosures not found.


   Eldred’s brig was seized at Alicante in May 1797 and the cargo sold. The vessel later sank in the harbor there. The case was to come to JM’s attention again, but he was reluctant to espouse it too vigorously as he suspected that Eldred was not an American citizen (ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Foreign Relations, 2:445; see also JM to Charles Pinckney, 5 Feb. 1802; and JM to Asher Robbins, 10 June 1803 [DNA: RG 59, DL, vol. 8]).

